          Case 2:21-cv-01126-TLN-JDP Document 1-1 Filed 06/24/21 Page 1 of 2


         Peter Gibbons (CBN: 196169)
 1       Suite E
         1805 North Carson Street
 2       Carson City, NV 89701-1216
         Telephone: 775-434-1856
 3       LawDr1@lawdr.us
         Attorney for Plaintiff.
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                      FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
10       Austin M. Higley, Kyle J. Clark, and    ) Case No: 2:21-at-583
                                                 )
         Ryan D. Clark                           )
11
                                                 ) Declarartion of Austin Myles Higley
12                    Plaintiffs,                )
                                                 )
13                                               )
                           vs.                   )
14                                               )
         CALIFORNIA STATE                        )
15                                               )
         UNIVERSITY; Joseph Castro,              )
16       Acting Chancellor of the                )
         CALIFORNIA STATE                        )
17                                               )
         UNIVERSITY SYSTEM, in his               )
18       official and personal capacities;       )
         Gayle E. Hutchinson, President of       )
19                                               )
         the CALIFORNIA STATE                    )
20       UNIVERSITY, Chico Campus, in            )
         her official and personal capacities;   )
21                                               )
         Xavier Becerra, Secretary of the U.S.   )
22       DEPARTMENT OF HEALTH AND                )
         HUMAN SERVICES, in his official         )
23                                               )
         and personal capacities; Dr. Anthony    )
24       Fauci, Director of the NATIONAL         )
         INSTITUTE OF ALLERGIES AND              )
25                                               )
         INFECTIOUS DISEASES, in his             )
26       official and personal capacities; Dr.   )
         Janet Woodcock, Acting                  )
                                                 )
27       Commissioner of the U.S. FOOD           )
28       AND DRUG ADMINISTRATION,                )
         in her official and personal            )


     2 Declaration of Austin Myles Higley        Page 1 of 2           Case No. ___________
     3
     4
          Case 2:21-cv-01126-TLN-JDP Document 1-1 Filed 06/24/21 Page 2 of 2


         capacities; U.S. DEPARTMENT OF             )
 1                                                  )
         HEALTH AND HUMAN                           )
 2       SERVICES, FOOD AND DRUG                    )
 3       ADMINISTRATION; CENTER                     )
         FOR DISEASE CONTROL AND                    )
                                                    )
 4       PREVENTION; NATIONAL                       )
         INSTITUTES OF HEALTH;                      )
 5                                                  )
         NATIONAL INSTITUTE OF                      )
 6       ALLERGIES AND INFECTIOUS                   )
         DISEASES; and John and Jane Does           )
 7                                                  )
         I-V,
                                                    )
 8                      Defendants.                 )
                                                    )
 9
10                     DECLARATION OF PLAINTIFF AUSTIN MYLES HIGLEY
11       I am a Plaintiff in the above-entitled action.
12       1.     I am over the age of 18, and have personal knowledge of the following facts.
13       2.     I am currently, and at all times mentioned in the Complaint filed concurrently
14       herewith, a student at the California State University, Chico campus.
15       3.     My major is Biological Sciences with a focus on Plant Science. I have
16       approximately a year and a half of studies remaining before I receive my B.S..
17       4.     I was infected with the COVID-19 virus in early January of 2020.
18       5.     On Thursday April 22, 2021, I received an email from Defendant Gayle E.
19       Hutchinson stating that Defendant Joseph I. Castro, Chancellor of the California State
20       University system has mandated that all students, faculty, and staff must be vaccinated
21       against the Covid-19 virus before the start of the fall semester. (See Exhibit 1)
22       6.     I do not consent to receive the COVID-19 vaccine.
23              I declare under the penalties of perjury the foregoing is true and correct.
24              Executed this 23rd day of June, 2021 at Grass Valley, California..
25
26
27                     ________________________________
                       Austin Myles Higley,
28


     2 Declaration of Austin Myles Higley          Page 2 of 2              Case No. ___________
     3
     4
